                      Case 1:20-cv-01485-AT Document 16 Filed 07/10/20 Page 1 of 2




                                                                                              



                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                       SOO-YOUNG SHIN
Corporation Counsel                            100 CHURCH STREET                        Assistant Corporation Counsel
                                            NEW YORK, NEW YORK 10007
                                                                                                       (212) 356-2329
                                                                                                  soshin@law nyc.gov

                                                                                          July 10, 2020

       Honorable Analisa Torres     By ECF
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                         Re: Magglean Mosby v. City of New York, et al.
                             20 Civ. 1485 (AT)

       Your Honor:
              I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
       Counsel of City of New York, and represent defendants, The City of New York, Luigi Tirro, and
       Joseph Aliberti in the above-referenced matter. I am writing to respectfully request an additional
       60-day enlargement of time from July 14, 2020 to September 11, 2020 to answer or otherwise
       respond to the Complaint and to adjourn the initial conference currently scheduled for August
       19, 2020 to after the City has responded to the complaint. Plaintiff’s counsel consents to both
       requests. This is the City’s second request for an enlargement of time to respond to plaintiff’s
       complaint. This case is a Local Civil Rule 83.10 Plan case, and therefore all subsequent events
       and deadlines will depend on the date the first answer is filed.

               By way of background, plaintiff alleges that on October 4, 2018, officers used excessive
       force and falsely arrested plaintiff, and officers failed to intervene. Plaintiff further alleges that
       plaintiff was arraigned in New York County Criminal Court, charged with several criminal
       offenses, and she thereafter resolved her case with an Adjournment in Contemplation of
       Dismissal. Plaintiff also alleges a denial of a right to a fair trial claim and further alleges a
       Monell claim against the City.

               The undersigned received the necessary release from plaintiff’s counsel to obtain records
       which had been sealed pursuant to New York Criminal Procedure Law § 160.50 in February and
       the necessary NYPD, DA’s office, and criminal court records were requested. As Your Honor is
       aware, the COVID-19 pandemic began shortly thereafter. At this time, the City still has not
       obtained all documents for the underlying case from the NYPD. In light of the return of limited
       staffing to the NYPD unit that handles such requests, the undersigned is cautiously hopeful that
                  Case 1:20-cv-01485-AT Document 16 Filed 07/10/20 Page 2 of 2




        requests for documents from the NYPD will begin to be processed in the near future. As Your
        Honor is aware, since this is a Plan case, limited discovery will also need to be exchanged among
        the parties once the first defendant answers. This enlargement of time to answer will hence also
        allow defendant to gather necessary documents to meet its discovery obligations under the Plan.

                In light of the above, it is respectfully requested that the City, Luigi Tirro, and Joseph
        Aliberti’s time to answer or otherwise respond to the complaint be extended to September 11,
        2020. It is also respectfully requested that the initial conference currently scheduled for August
        19, 2020 be adjourned accordingly.


                                                                    Respectfully submitted,


                                                                      Soo-Young Shin /s/__
                                                                    Soo-Young Shin
                                                                    Assistant Corporation Counsel


        cc:    Cyrus Joubin By ECF
               Attorney for Plaintiff




*5$17(' %\ 6HSWHPEHU   'HIHQGDQWV VKDOO DQVZHU RU RWKHUZLVH UHVSRQG WR WKH FRPSODLQW ,W LV IXUWKHU
25'(5(' WKDW WKH LQLWLDO SUHWULDO FRQIHUHQFH VFKHGXOHG IRU $XJXVW   LV $'-2851(' WR 2FWREHU   DW
 DP %\ 6HSWHPEHU   WKH SDUWLHV VKDOO VXEPLW WKHLU MRLQW OHWWHU DQG SURSRVHG FDVH PDQDJHPHQW SODQ

62 25'(5('

'DWHG -XO\  
       1HZ <RUN 1HZ <RUN




                                                        2
